The opinion of the court was delivered by
Woodward, J.
We decide
1st. That under the Act of Assembly of 2d April 1849, *61Purd. 885, all laborers employed by the persons or companies referred to in the act are entitled to its benefits, whether the wages agreed to be paid them are measured by time, or by the ton, or by the piece, or any other standard.
2d. By laborers we mean those who perform with their own hands the contract they make with the employer; and where the nature of the work contracted for is of a nature to require helpers of the chief workman, and he employs his helpers, he is to be considered as authorized to do so by the proprietor, and the wages earned by such helpers are as much within the protection of the statute as the wages of the chief workman himself. The statute does indeed limit itself to persons employed by the proprietor, but proprietors may employ hands through an agent, and when the owner of a rolling-mill lets a job to a roller, puddler, heater, or other master workman at' so much the ton, he impliedly authorizes him to employ all necessary helpers. Permitting such subordinates to labour in his rolling-mill for his benefit is a strong implication of his assent to their employment. We do not mean that the presumption would be such as would support an action at law against the proprietor, but only such as admits the helpers to the benefit of the"special statute.
3d. If the master workman has paid his helpers their wages, they are extinguished, of course, and his own are to be settled according to his contract; but if he has not paid his helpers, they may come in and claim under the statute not exceeding $50 respectively. For whatever he has earned under his contract over and above the amount paid to his helpers he may claim also, if the amount exceed not $50.
According to our understanding of the record these views result in affirming the commissioner’s second scheme of distribution instead of the first.
The decree of the court below is accordingly reversed, and it is here decreed that distribution of the fund in court be made according to what the commissioner calls his second distribution, and that the costs of this appeal be paid out of the fund before distribution be made.